DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Lim US 2004/0137721 and Hayakawa US 2015/0263279 does not anticipate or renders obvious the claimed invention:
A device wherein the bonding pad has three layers which include a Cu electrode layer having a top surface that includes a metal composed mainly of copper, a nickel layer on the top surface of the Cu electrode layer and having an upper surface, and a surface metal layer on the upper surface of the nickel layer, those layers formed from bottom to top, and wherein a portion of a surface of the surface metal layer is exposed for connecting a bonding wire on the portion of the surface.
The Lim reference does not disclose a bonding pad having three layers. Lim only describes a structure comprised of copper metal 295 and copper metal 26 that are separated by a deposition of Nb or Ta as a barrier layer 262. This does not comprise the three layer structure of a copper electrode layer, nickel layer and surface metal layer 
 

 
as now more particularly described in Claim 21. Further, the addition of the Hayakawa reference does not overcome the shortcomings of Lim. While Hayakawa does describe a copper contact plug 109 and what may comprise a nickel layer 111 (resistance change layer), the resistance change layer 111 is not located on the top surface of the copper contact plug 109 as is now more specifically recited within Claim 21.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 3-21 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813